Exhibit 10.37
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT MARKED WITH [***]
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amendment
To
License, Development, Supply and Distribution Agreement
This Amendment to License, Development, Supply and Distribution Agreement (the
“Amendment”), effective as of June 13, 2011 (the “Amendment Effective Date”) by
and among Allergan Sales, LLC, a Delaware corporation with its principal place
of business at 2525 Dupont Drive, Irvine, California 92612 (“Allergan Sales”),
Allergan USA, Inc., a Delaware corporation with its principal place of business
at 2525 Dupont Drive, Irvine, California 92612 (“Allergan USA”), Allergan, Inc.,
a Delaware corporation with its principal place of business at 2525 Dupont
Drive, Irvine, California 92612 (“Allergan, Inc.” and, collectively with
Allergan Sales and Allergan USA, “Allergan”), and Spectrum Pharmaceuticals,
Inc., a Delaware corporation with its principal place of business at 11500 S.
Eastern Ave., Ste. 240, Henderson, Nevada 89052 (“Spectrum”).
RECITALS
WHEREAS, Allergan and Spectrum are parties to a certain License, Development,
Supply and Distribution Agreement, effective as of October 28, 2008 (the
“Agreement”); and
WHEREAS, Allergan and Spectrum desire to amend the Agreement.
AGREEMENT
NOW, THEREFORE, Allergan and Spectrum agree as follows:
1. Any capitalized term that is not defined in this Amendment shall have the
meaning set forth in the Agreement.
2. The term “BCG Refractory Study” shall be replaced with “1011 Study and 1012
Study” throughout the Agreement; and the term “BCG Refractory Indication” shall
be replaced with “Multiple Instillation Indication” throughout the Agreement and
the term “BCG Refractory Study JDP” shall be replaced with “1011 Study and 1012
Study JDP” throughout the Agreement.
3. Section 3.2(a)(ii) of the Agreement shall be deleted and replaced in its
entirety with the following:
‘As of the Amendment Effective Date, the Parties have agreed upon the activities
to be performed by each Party to carry out the 1011 Study and 1012 Study, and a
budget for Development Costs relating thereto, as set

 

 



--------------------------------------------------------------------------------



 



forth in the JDP. The portions of the JDP relating to the 1011 Study and 1012
Study (including the work plan and budget) are final and are hereinafter
referred to as the “1011 Study and 1012 Study JDP” Spectrum shall perform the
services necessary to successfully conduct and complete the 1011 Study and the
1012 Study in compliance with the terms and conditions set forth in the 1011
Study and 1012 Study JDP using diligent efforts to meet the timetables set forth
in the JDP. Spectrum shall be named as the sponsor of the 1011 Study and 1012
Study.’
4. Section 3.2(b) of the Agreement (including Sections 3.2(b)(i) and 3.2(b)(ii))
of the Agreement shall be deleted and replaced in its entirety with the
following:
‘Additional Clinical Trials for Multiple Instillation Indications. If the EMEA
requests clinical trials for the Licensed Product beyond the 611 Study and 612
Study and the 1011 Study and 1012 Study, the Party who receives notice from the
EMEA (or its equivalent) shall promptly provide such notice to the other Party.
The following shall apply to additional Multiple Instillation Indication studies
for the EMEA: (A) Allergan may unilaterally create the development plan for the
clinical trial (including protocol, timeline and budget), consistent with the
feedback from the EMEA; (B) on completion, the JDP shall be modified to include
such development plan, whereupon Allergan shall be responsible for conducting
the clinical trial, (C) Allergan shall be the sponsor of the clinical trial; and
(D) Allergan shall pay all of the Development Costs for the clinical trial and
shall receive a credit for such payments for Spectrum’s share of total
Development Costs related to this Section 3.2(b), which, notwithstanding the
percentages set forth in Section 6.6, shall be the lesser of [***]% of the
Development Costs or [***] Dollars ($[***]), from [***] royalties and/or the
milestone payment due under [***]. Notwithstanding anything within this
Agreement or otherwise, Allergan shall have full control and final say on all
issues relating to the additional Multiple Instillation Indication studies for
the EMEA, including without limitation final say on all clinical and regulatory
decisions relating to such EMEA studies.
5. Section 6.2(a)(ii) of the Agreement shall be deleted and replaced in its
entirety with the following:
‘a one time payment of [***]Dollars ($[***]) upon Allergan’s receipt of written
notice from Spectrum of the completion of enrollment for both of the 1011 Study
and the 1012 Study, but only if such enrollment is completed: on or before the
later of (A) [***], or (B) [***] ([***])[***] following: (1) receipt of
agreement to begin the study from the FDA, and (2) approval from one
Institutional Review Board (“IRB”) for each study of the 1011

[***]:    
CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

2



--------------------------------------------------------------------------------



 



Study and the 1012 Study, provided that Spectrum submits the required protocols
that meet the submission requirements to IRBs for both the 1011 Study and the
1012 Study within [***] ([***])[***] of FDA agreement to begin the study;’
6. Section 6.2(a)(vi) of the Agreement shall be deleted and replaced in its
entirety with the following:
‘a one time payment of [***] Dollars ($[***]) upon Allergan’s receipt of written
notice of the first approval by the FDA of an sNDA in the Co-Promotion Region
for Licensed Product for use for the Multiple Instillation Indication;’
7. Section 6.2(a)(viii) of the Agreement shall be deleted and replaced in its
entirety with the following:
‘a one time payment of [***] Dollars ($[***]) upon Allergan’s receipt of written
notice of first approval by the EMEA of an MAA or an equivalent of an sNDA for
Licensed Product for use for any indication other than the Initial Indication.
8. Section (l) if Schedule 1.1, the defined term “BCG Refractory” and all uses
of the defined term throughout the Agreement are hereby deleted.
9. Section (m) “BCG Refractory Indication” of Schedule 1.1 of the Agreement
shall be deleted and replaced in its entirety with the following:
‘“Multiple Instillation Indication” means treatment of [***] bladder cancer with
multiple instillations of the Licensed Product.’
10. Section (n) “BCG Refractory Study” of Schedule 1.1 of the Agreement shall be
deleted and replaced in its entirety with the following:
‘“1011 Study and 1012 Study” means the clinical trials designated as clinical
study no. 1011 and clinical study no. 1012.’
11. Schedule 3.1(a) “Joint Development Plan” of the Agreement shall be deleted
in its entirety and replaced with the Schedule 3.1(a) set forth in Appendix A
attached hereto.
12. Except as expressly modified by this Amendment, all terms and conditions of
the Agreement shall continue in full force and effect.
13. In the event of any conflict between the terms of the Agreement and this
Amendment, the terms of this Amendment shall govern.

[***]:    
CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

3



--------------------------------------------------------------------------------



 



14. This Amendment may be executed in counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
instrument. Signatures to this Amendment transmitted by facsimile, by email in
“portable document format” (“.pdf”), or by any other electronic means intended
to preserve the original graphic and pictorial appearance of this Amendment
shall have the same effect as physical delivery of the paper document bearing
original signature.
Signature Page Follows

 

4



--------------------------------------------------------------------------------



 



In Witness Whereof, Allergan and Spectrum have executed this Amendment by their
duly authorized representatives as of the Amendment Effective Date.

                      Allergan Sales, LLC       Spectrum Pharmaceuticals, Inc.  
 
 
                   
By:
  /s/ David M. Lawrence
 
      By:   /s/ Rajesh C. Shrotriya
 
    Name: David M. Lawrence       Name: Rajesh C. Shrotriya     Title: Vice
President       Title: Chief Executive Officer and President    

          Allergan USA, Inc.
      By:   /s/ David M. Lawrence      Name:  David M. Lawrence     
Title:  Vice President        Allergan, Inc.
    By:   /s/ Scott M. Whitcup      Name:  Scott M. Whitcup, M.D.     
Title:  Executive Vice President, Research &
Development, Chief Scientific Officer   

Signature Page to
Amendment to License, Development, Supply and Distribution Agreement

 

 



--------------------------------------------------------------------------------



 



Appendix A
Schedule 3.1(a)
Joint Development Plan
[See attached.]
[***]

[***]:    
CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

 